Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially 	created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11216947. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of patent recites features/limitations of claims 1-13 of instant application.
Instant application
Reference.
Claim limitation..
1. A computer-implemented method for selecting a material decomposition algorithm using image data generated using a multi-energy computer tomography (CT) imaging system using three or more energy bands using a computer program product, the method including;

a) receiving a reconstructed or non-reconstructed multi-energy CT image data set produced using three or more energy bands in relation to an object; b) storing said data set on a data storage medium; c) if data received in a) is non-reconstructed, processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels;
d) comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium;
e) classifying the voxels into air, low-density or high-density voxels; f) based on the determination of e) selecting a first material decomposition method to be applied to low-density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; and g) presenting the selected first and/or second decomposition method to an interface.












2. The method of claim 1, wherein the method further includes the step of scanning an object using a multi-energy CT system using three or more energy bands to produce an image data set and the step of sending image data to be received at step a).

3. The method of claim 1, wherein the step of classifying voxels as air, low-density or high- density voxels includes comparing individual voxels to a reference distribution of a specific reference material using the Mahalanobis distance metric and Euclidian distance metric.

4. The method of claim 1, wherein the step of classifying voxels further includes the step of filtering the data to remove noise.

9. A system for selecting and presenting a material decomposition algorithm using image data generated using a multi-energy computer tomography (CT) imaging system using three or more energy bands, the system comprising:
a) a receiver for receiving a reconstructed or non-reconstructed multi-energy CT image data set produced using three or more energy bands in relation to an object; b) a data storage medium for storing said data ;c) a processor for processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels; d) a processor for comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium; e) a processor for classifying the voxels into air, low density or high density voxels; f) a processor for selecting a first material decomposition method to be applied to low density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; and
g) an interface for presenting the selected first and/or second decomposition method to a user.













10. The system of claim 9, wherein the system includes a multi-energy CT scanning system using three of more energy bands for scanning an object using a multi- to produce an image data set and a transmitter for sending image data to a receiver.

11. A computer-implemented method for selecting a material decomposition algorithm using image data generated using image data generated using a multi-energy computer tomography (CT) imaging system using three or more energy bands, using a computer program product, the method including;

a) scanning an object using a multi-energy CT system using three or more energy bands to produce an image data set; b) storing said data set on a data storage medium; c) processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels;
d) comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium;

e) classifying the voxels into air, low density or high density voxels;
f) based on the determination of e) selecting a first material decomposition method to be applied to low density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; and
g) presenting the selected first and/or second decomposition method to an interface. 


Claim.
1. A computer implemented method for identifying and/or quantifying a number of materials in an object using images produced by a multi-energy CT system using three or more energy bands using a computer program product, the method including the steps of; 

a) receiving a reconstructed or non-reconstructed multi-energy CT image data set produced using three or more energy bands in relation to an object; b) storing said data on a data storage medium; c) if data received in a) is non-reconstructed, processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels; 
d) comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium; 
e) classifying the voxels into air, low density or high density voxels; f) based on the determination of e), selecting a first material decomposition method to be applied to low density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; g) applying a first material decomposition method to the low density voxels, the first material decomposition method including using volume constrained non-negative linear least squares to aid material identification; and/or h) applying a second material decomposition method to the high density voxels, the second material decomposition method including using an method that aids material identification by enforcing a sparse representation of the material composition for each voxel; i) identifying specific materials with the object based on the solutions from g) and h); and j) presenting material identification information to an interface.

2. The method of claim 1, wherein the method includes the further step of scanning an object using a multi-energy CT system to produce an image data set and the step of sending image data.

3. The method of claim 1, wherein the step of classifying voxels as air, low density or high density voxels includes comparing individual voxels to a reference distribution of a specific reference material using the Mahalanobis distance metric and Euclidian distance metric.

4. The method of claim 3, wherein the step of classifying voxels further includes the step of filtering the data to remove noise.

17. A system for identifying and presenting a number of different materials represented by data produced by a multi-energy CT system using three or more energy bands, the system comprising: 
a) a receiver for receiving a reconstructed or non-reconstructed multi-energy CT image data set in relation to an object; b) a data storage medium for storing said data; c) a processor for processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels; d) a processor for comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium; e) a processor for classifying the voxels into air, low density or high density voxels; f) a processor for selecting a first material decomposition method to be applied to low density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; g) a processor for applying a first material decomposition method to the low density voxels, the first material decomposition method including using volume constrained non-negative linear least squares to aid material identification; and/or h) a processor for applying a second material decomposition method to the high density voxels, the second material decomposition method including using an method that aids material identification by enforcing a sparse representation of the material composition for each voxel; i) a processor for identifying specific materials with the object based on the solutions from g) and h); and j) an interface for presenting material identification information of step i).

18. The system of claim 17, wherein the system includes a multi-energy CT system using three or more energy bands for scanning an object to produce an image data set and a transmitter for sending image data to the receiver.


1. A computer implemented method for identifying and/or quantifying a number of materials in an object using images produced by a multi-energy CT system using three or more energy bands using a computer program product, the method including the steps of;


 a) receiving a reconstructed or non-reconstructed multi-energy CT image data set produced using three or more energy bands in relation to an object; b) storing said data on a data storage medium; c) if data received in a) is non-reconstructed, processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels; d) comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium; 
e) classifying the voxels into air, low density or high density voxels; f) based on the determination of e), selecting a first material decomposition method to be applied to low density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; g) applying a first material decomposition method to the low density voxels, the first material decomposition method including using volume constrained non-negative linear least squares to aid material identification; and/or h) applying a second material decomposition method to the high density voxels, the second material decomposition method including using an method that aids material identification by enforcing a sparse representation of the material composition for each voxel; i) identifying specific materials with the object based on the solutions from g) and h); and j) presenting material identification information to an interface.
Explaining of the difference for ODP…


Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  claims 1-13 would be in allowable condition, if applicant overcome the double patent rejection above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Tan et al. Pub. No: US 20150078641 A1, relates to identification of lymph nodes from cross sectional images can be important in diagnosing lymphoma, further Tan teaches “[0117] FIG. 4A through FIG. 4G are images that illustrate example steps of the method of FIG. 2 for segmenting a lung lesion, according to an embodiment. FIG. 4A is an image 410 of a lung lesion in one slice of CT image data. A region of interest 412 is indicated as a circle (ellipse with semi-major and semi-minor axes equal)”, yet further Tan, teaches “in some embodiments, voxels with CT densities above -700 HU are known to be lung lesions. In other embodiments, voxels with CT densities above -700 HU are determined to be lung lesion voxels because the voxels at the center of the ROI 412 have densities above -700 HU”).
Tan failed to teach or suggest for A computer-implemented method for selecting a material decomposition algorithm using image data generated using a multi-energy computer tomography (CT) imaging system using three or more energy bands using a computer program product, the method including;
a) receiving a reconstructed or non-reconstructed multi-energy CT image data set produced using three or more energy bands in relation to an object; b) storing said data set on a data storage medium;
c) if data received in a) is non-reconstructed, processing the data using one or more reconstruction techniques to produce a data set of reconstructed voxels;
d) comparing each voxel in the reconstructed data set to a reference set of material signal amplitude and noise properties stored on a data storage medium; e) classifying the voxels into air, low-density or high-density voxels; f) based on the determination of e) selecting a first material decomposition method to be applied to low-density voxels and/or selecting a second material decomposition method to be applied to higher density voxels; and g) presenting the selected first and/or second decomposition method to an interface. As cited in independent claims 1,9 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoff et al. US 20170358078 is cited because the reference teaches “
There are generally at least three steps in applying PRM or PCM prior to clinical diagnosis, including: image acquisition from an imaging source such as CT, co-registration and other image processing, and classification of the voxels making up the processed image by comparing a signal value of the voxel to one or more threshold values”, [0034].
Pereira et al. US 9135695 is cited because the reference teaches “The pseudo-CT image may also comprise a respective MR image of the area under examination having each voxel being assigned a respective density value for each of bone, soft tissue and air based on corresponding patch locations in CT images of a reference area under examination. The characterizing step may comprise generating a bias map that compares the attenuation correction maps generated from the pseudo-CT images with the attenuation correction maps generated from the CT images of the reference area under examination. In such case, the bias map may comprise an encoded visualization of the image of the area under examination”, in col.4 lines 58-67.
Siewerdsen et al. US 20170238897 is cited because the reference teaches “[0002] The present invention relates generally to medical imaging. More particularly, the present invention relates to a method for self-calibrating projection geometry for volumetric image reconstruction”, in [0002].
Amakai US 20050068317 is cited because the reference teaches “After a voxel-based comparison, the two images' geometrical dissimilarity is evaluated in terms of the number of voxel mismatches. In the case a CAD-generated 3D surface model is given as a reference image for comparison, the results are visualized such that the information about voxel mismatches will be seen in some way on that 3D surface”, in 0050].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664